DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites limitations “said p-type doped GaN capping layers in said resistor region are not connected with any interconnects or not applied with voltages”. However, original specification does not recite that “p-type doped GaN capping layers in said resistor region are not connected with any interconnects or not applied with voltages”. Further, Figs. 1-2 of the specification does not provide sufficient support for the above limitations. Figs. 1-2 show that “p-type doped GaN capping layers” in the resistor region are not covered with the gate electrodes (118) shown in Fig. 4 for the low voltage FET and Fig. 6 for the high-voltage FET device. Further, the specification recites (e.g., paragraph [0055]) that “[t]he resistors mentioned in previous embodiments may be further combined with the metal interconnect resistor formed in metal interconnect structure to achieve full-scale resistor scheme with different resistance magnitudes”. However, Figs. 1-2 do not illustrate “metal interconnect structure” (as in Fig. 14). The specification is silent regarding the specific connection between the resistor of Figs. 1-2 and the metal interconnect resistor formed in metal interconnect structure. Thus, limitations “said p-type doped GaN capping layers in said resistor region are not connected with any interconnects or not applied with voltages” of the amended claim 1 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0168599 to Udrea et al. (cited in IDS of 05/10/2021, hereinafter Udrea) in view of Leong et al. (US Patent No. 10,720,913, hereinafter Leong), and Jeon et al. (US 2017/0025405, hereinafter Jeon).
With respect to Claim 1, Udrea discloses a resistor-transistor-logic circuit (e.g., high-voltage GaN device, low-voltage GaN device, and high value resistor integrated on the same substrate) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0001, ¶0018-¶0035, ¶0114-¶0026, ¶0142, ¶0145, ¶0147-¶0148) with GaN structures, comprising:
       a GaN layer (2/3) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0114-¶0115, ¶0118, ¶0147-¶0148) with a high-voltage device region (205), a low-voltage device region (210/215) and a resistor region (32);
       an AlGaN barrier layer (1/17/24) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0115, ¶0119, ¶0145, ¶0147) on said GaN layer (2);
       10multiple p-type doped GaN capping layers (11/14/25) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0116, ¶0120, ¶0145, ¶0147) on said AlGaN barrier layer (1/17/24), wherein parts of said p-type doped GaN capping layers (11/14/25) in said high-voltage device region  (205) and said low-voltage device region (210/215) convert said GaN layer under said parts of said p-type doped GaN capping layers into gate depletion regions (e.g., portions of the 2DEG layer under the p-type GaN capping layers are depleted) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0116, ¶0124), and said p-type doped GaN capping layers in said resistor region (32) are in an arrangement on said GaN layer so that said GaN layer (2) not covered by said p-type doped GaN capping layers (e.g., 14) in said resistor region (32) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0115, ¶0119, ¶0145, ¶0147) forms a pattern (e.g., parallel resistor patterns) and functions as a two-dimensional electron gas (2DEG) 15resistor (e.g., 2DEG beneath regions not covered with p-type doped GaN capping layers act as a resistance) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0148);
       multiple first gates (e.g., a plurality of gates 10, as in Fig. 15) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0116, ¶0118, ¶0142), wherein each of said first gates (10) is formed on one of said p-type doped GaN capping layers (e.g., 11) in said high-voltage device region (205);
       multiple first sources (e.g., a plurality of sources 8, as in Fig. 15) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0116, ¶0118, ¶0142, ¶0145) and first drains (e.g., a plurality of drains 9, as in Fig. 15) formed on said GaN layer in said high-voltage device region (205), wherein said first gates (10), said first sources (8) and said first 20drains (9) constitute high-voltage high electron mobility transistor (HEMTs) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), 26, ¶0001, ¶0018, ¶0110, ¶0118, ¶0145, ¶0147-¶0148, ¶0154);
       multiple second gates (e.g., 15/26) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), 26, ¶0018, ¶0110, ¶0120, ¶0123, ¶0145, ¶0147-¶0148, ¶0154), wherein each of said second gates (e.g., 15/26) is formed on one of said p-type doped GaN capping layers (e.g., 14/25) in said low-voltage device region (201/215); and
       multiple second sources (12/27) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), 26, ¶0122, ¶0142, ¶0145, ¶0147-¶0148, ¶0154) and second drains (16/23) formed on said GaN layer in said low-voltage device region (210/215), wherein said second gates (15/26), said second sources (12/27) and said 25second drains (15/26) constitute low-voltage logic field effect transistors (FETs) (e.g., gates 14/15 connected to logic circuit drive the active gates 10/11 and gate 26 form a plurality of transistors, as in Fig. 19, to increase the value of threshold voltage of the high voltage device) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), 26, ¶0018-¶0019, ¶0110, ¶0123, ¶0147-¶0148, ¶0154).
	Further, Udrea does not specifically disclose that (1) said p-type doped GaN capping layers in said resistor region are not connected with any interconnects or not applied with voltages, and (2) said p-type doped GaN capping layers in said resistor region are in a staggered arrangement on said GaN layer so that said GaN layer not covered by said p-type 10doped GaN capping layers in said resistor region forms a winding pattern of said 2DEG resistor.
Regarding (1), Leong teaches a power switch device (Leong, Figs. 1, 4, Col. 1, lines 6-12; Col. 2, lines 47-66; Col. 4, lines 1-12; Col. 6, lines 5-21; Col. 8, lines 20-67; Col. 9, lines 1-14) comprising a reliable GaN normally-off HEMT transistor (Q1) including a p-doped GaN layer between the gate metal and the heterostructure of the GaN transistor. The GaN normally-off HEMT transistor (Q1) is integrated with a GaN resistor (Rpd) (Leong, Figs. 1, 4, Col. 5, lines 37-39; Col. 6, lines 5-21; Col. 9, lines 4-14) including two-dimensional electron gas (2DEG) regions which is substantially a GaN HEMT without a gate electrode (Leong, Figs. 1, 4, Col. 6, lines 5-21). The power switch device including the GaN normally-off HEMT transistor (Q1) and the GaN 2DEG resistor (Rpd) has low turn on/off threshold voltages and low gate capacitances (Leong, Figs. 1, 4, Col. 4, lines 1-12).
Thus, a person of ordinary skill in the art would recognize that the GaN 2DEG resistor having a plurality of 2DEG regions and which is substantially a GaN HEMT without a gate would have p-type doped GaN layers as the GaN HEMT which are not connected with any interconnects.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the resistor-transistor-logic circuit of Udrea by forming the GaN 2DEG resistor having a plurality of 2DEG regions and which is substantially a GaN HEMT without a gate as taught by Leong to have the circuit, comprising said p-type doped GaN capping layers in said resistor region are not connected with any interconnects or not applied with voltages that are not connected with any interconnects in order to provide a reliable GaN normally-off HEMT transistor having low turn on/off threshold voltages and low gate capacitances (Leong, Col. 1, lines 6-12;  Col. 2, lines 47-66; Col. 4, lines 1-12; Col. 6, lines 5-21).
Regarding (2), Jeon teaches forming integrated circuit (Jeon, Figs. 6-7, ¶0001, ¶0027-¶0031, ¶0037, ¶0039-¶0041) comprising a GaN enhancement mode HEMT transistor (Jeon, Figs. 6-7, ¶0030-¶0031) and a resistor component (Jeon, Figs. 6-7, ¶0037, ¶0041) comprising a plurality of resistor segments (e.g., 78) of the resistor layout where a 2DEG will be formed. The resistor layout (68) (Jeon, Figs. 6-7, ¶0040) has a serpentine, a zigzag pattern, or a sawtooth pattern. The resistor component (Jeon, Figs. 6-7, ¶0027, ¶0030) is provided to reduce the stress on the gate electrode of a GaN HEMT transistor, to reduce the likelihood of current collapse, and to provide low on-state resistance.
Further, a person of ordinary skill in the art would recognize that a resistor having a zigzag pattern of regions where a 2DEG will be formed would have a winding pattern in a staggered arrangement.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the resistor-transistor-logic circuit of Udrea by forming a plurality of p-type doped GaN capping layers in a resistor region in a zigzag arrangement as taught by Jeon such that the resistor would form a winding pattern in a staggered shape to have the resistor-transistor-logic circuit, wherein said p-type doped GaN capping layers in said resistor region are in a staggered arrangement on said GaN layer so that said GaN layer not covered by said p-type 10doped GaN capping layers in said resistor region forms a winding pattern of said 2DEG resistor in order to reduce the stress on the gate electrode of a GaN HEMT transistor, to reduce the likelihood of current collapse, and to provide low on-state resistance (Jeon, ¶0001, ¶0027, ¶0037, ¶0040-¶0041).
Regarding Claim 2, Udrea in view of Leong and Jeon discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea does not specifically disclose that a spacing between said second gate and said second source of one of said low-voltage logic FETs is equal to a spacing between said second gate and said second 30drain of said one of said low-voltage logic FETs. However, Udrea teaches that the second gate (15) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0122-¶0123, ¶0126) provides the additional advantage of being able to control the gate resistance of the device more easily; specifically, this is achieved by varying distance between the second source (e.g., 12) and the second gate (15), and between the second 30drain (16) and the second gate (15) to control the unwanted oscillations due to the fast switching of the devices.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the resistor-transistor-logic circuit of Udrea/Leong/Jeon by varying distances between the second source/drain and the second gate as taught by Udrea to have a spacing between said second gate and said second source of one of said low-voltage logic FETs is equal to a spacing between said second gate and said second 30drain of said one of said low-voltage logic FETs in order to control the unwanted oscillations due to the fast switching of the devices, and thus to obtain an integrated circuit with improved switching performance (Udrea, ¶0015, ¶0018-¶0019, ¶0126).
Regarding Claim 3, Udrea in view of Leong and Jeon discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea discloses the resistor-transistor-logic circuit with GaN structures, wherein a spacing (e.g., LGD) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), ¶0116, ¶0118, ¶0142, ¶0145) between said first gate (10) and said first drain (9) of one of said high-voltage HEMTs (205) is larger than a spacing between said first gate (10) and said first source (8) of said 5one of said low-voltage logic FETs.
Regarding Claim 6, Udrea in view of Leong and Jeon discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea does not specifically disclose that the resistor-transistor-logic circuit, further comprising a third source and a third drain formed on said 2DEG resistor in said resistor region.
However, Jeon teaches forming the resistor component (Jeon, Figs. 6-7, ¶0037, ¶0040-¶0041) having a resistor layout (68), wherein the contacts (562 and 542) (Jeon, Figs. 6-7, ¶0040-¶0041) are arranged near the ends of the resistor layout (68) having a plurality of resistor segments (e.g., 78) of the resistor layout where a 2DEG will be formed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the resistor-transistor-logic circuit of Udrea/Leong/Jeon by forming a plurality of p-type doped GaN capping layers in a resistor region in a zigzag arrangement as taught by Jeon such that the resistor would form a winding pattern in a staggered shape to have the resistor-transistor-logic circuit, further comprising a third source and a third drain formed on said 2DEG resistor in said resistor region in order to reduce the stress on the gate electrode of a GaN HEMT transistor, to reduce the likelihood of current collapse, and to provide low on-state resistance (Jeon, ¶0001, ¶0027, ¶0037, ¶0040-¶0041).
Claims 5, 7-9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0168599 to Udrea in view of Leong (US Patent No. 10,720,913) and Jeon (US 2017/0025405) as applied to claim 1, and further in view of Hill et al. (US 2015/0179566, hereinafter Hill).
Regarding Claim 5, Udrea in view of Leong and Jeon discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea does not specifically disclose that said GaN layer comprises a lower GaN epitaxial layer and an upper GaN mesa layer, and said AlGaN barrier layer is on said GaN mesa layer.
However, Hill teaches forming an integrated circuit comprising a HEMT device (Hill, Figs. 1-2, ¶0001, ¶0026-¶0033, ¶0046-¶0053) including a buffer/channel epitaxial layer (140) comprised of GaN epitaxial layer on a substrate (130) and forming an active area of the transistor by mesa-etching (Hill, Figs. 1-2, ¶0046, ¶0047, ¶0051) such that the GaN buffer/channel layer (140) comprises a lower GaN epitaxial layer and an upper GaN mesa layer, and a AlGaN barrier layer (142) is on the GaN mesa layer (140), wherein the channel portion is optimized for optimal electron transport and device speed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the resistor-transistor-logic circuit of Udrea/Leong/Jeon by forming buffer/channel layer and the active region by mesa-etching as taught by Hill to have the resistor-transistor-logic circuit, wherein said GaN layer comprises a lower GaN epitaxial layer and an upper GaN mesa layer, and said AlGaN barrier layer is on said GaN mesa layer in order to provide improved integrated circuit comprising a HEMT device with channel portion optimized for optimal electron transport and device speed and with lower gate leakage (Hill, ¶0026, ¶0047, ¶0048, ¶0051).
Regarding Claim 7, Udrea in view of Leong and Jeon discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea discloses the resistor-transistor-logic circuit with GaN structures, further comprising a passivation layer (e.g., a surface passivation layer 7) (Udrea, Figs. 2, 15, 19, 21(a)-21(b), 26, ¶0117, ¶0142, ¶0145, ¶0147-¶0148) on said GaN layer (2) and said p-type doped GaN capping layers (11/14/25), but does not specifically disclose exposing said first gates, said first sources, said first drains, said second gates, said second sources and said second drains.
However, Hill teaches forming an integrated circuit comprising a HEMT device (Hill, Figs. 1-2, ¶0001, ¶0026-¶0033, ¶0046-¶0053) including a buffer/channel epitaxial layer (140) comprised of GaN epitaxial layer on a substrate (130) and forming an active area of the transistor by mesa-etching (Hill, Figs. 1-2, ¶0046, ¶0047, ¶0051), wherein the channel portion is optimized for optimal electron transport and device speed, and forming the front side passivation layer (134) (Hill, Fig. 2, ¶0044) that is patterned to expose a plurality of the gate (108), the source (114) and the drain (116) terminals.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the resistor-transistor-logic circuit of Udrea/Leong/Jeon by forming front side passivation layer as taught by Hill to have exposing said first gates, said first sources, said first drains, said second gates, said second sources and said second drains in order to provide improved integrated circuit comprising a HEMT device with channel portion optimized for optimal electron transport and device speed and with lower gate leakage (Hill, ¶0026, ¶0047, ¶0048, ¶0051).
Regarding Claim 8, Udrea in view of Leong, Jeon, and Hill discloses the resistor-transistor-logic circuit with GaN structures of claim 7. Further, Udrea discloses the resistor-transistor-logic circuit with GaN structures, wherein said first gates (10), said first sources (8), said first drains (9), said second gates (15), said second sources (12) and said second drains (16) further comprise field plate portions (e.g., field plates connected to the first source 8 and the fist drain 9 and extending over the first gate 10 and field plate 29 connected to the second gate 15 and extending between the second sources 12 and the second drain 16, as in Fig. 18) (Udrea, Figs. 2, 18, 21(a)-21(b), ¶0116, ¶0117, ¶0144) on said passivation layer (7/30).
Regarding Claim 9, Udrea in view of Leong, Jeon, and Hill discloses the resistor-transistor-logic circuit with GaN structures of claim 7. Further, Udrea discloses the resistor-transistor-logic circuit with GaN structures, further comprising field plate structures (e.g., field plate 29 connected to the second gate 15 and extending between the second gate 15 and the second drain 16, as in Fig. 18) (Udrea, Figs. 18, 21(a)-21(b), ¶0144, ¶0147) on said passivation layer (30) between said second drains (16) and said second gates (15) in said low-voltage device region (205).
Regarding Claim 10, Udrea in view of Leong, Jeon, and Hill discloses the resistor-transistor-logic circuit with GaN structures of claim 9. Further, Udrea does not specifically disclose that said field plate structures connect with a field plate portion of one of said second gates. However, Udrea teaches forming the field plate structure (29) connected to the second gate (15) (Udrea, Figs. 18, 21(a)-21(b), ¶0144, ¶0147). Further, Hill teaches forming a plurality of gates (108) (Hill, Fig. 2, ¶0052, ¶0057) having T-shape with portions on the passivation layer (134) and forming field plates between the ILD layers to shield gates (108) from high voltages applied to one of the drain terminals (116).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the resistor-transistor-logic circuit of Udrea/Leong/Jeon/Hill by forming a plurality of gates having T-shape with portions on the passivation layer and field plates as taught by Hill, wherein the plurality of gates having T-shape with portions on the passivation layer as field plate portions are connected to the filed plate structures between the gate and the drain terminals to have the resistor-transistor-logic circuit, wherein said field plate structures connect with a field plate portion of one of said second gates in order to  shield gates from high voltages applied to one of the drain terminals, and to provide improved integrated circuit comprising a HEMT device with channel portion optimized for optimal electron transport and device speed and with lower gate leakage (Hill, ¶0026, ¶0047, ¶0048, ¶0051, ¶0052, ¶0057).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0168599 to Udrea in view of Leong (US Patent No. 10,720,913) and Jeon (US 2017/0025405) as applied to claim 1, and further in view of Marinella et al. (US Patent No. 9,761,675, hereinafter Marinella).
Regarding Claim 11, Udrea in view of Leong and Jeon discloses the resistor-transistor-logic circuit with GaN structures of claim 1. Further, Udrea does not specifically disclose the resistor-transistor-logic circuit, further comprising multiple metal layers above said high-voltage HEMTs in said high-voltage device region, wherein parts of said metal layers function as metal 10interconnect resistors.
However, Marinella teaches forming a resistive element above the HEMT device (Marinella, Figs. 1A-1C, Col. 2, lines 24-42, Col. 6, lines 26-67; Col. 7, lines 1-63; Col. 8, lines 15-67; Col. 9, lines 1-30; lines 34-54; Col. 11, lines 13-35) comprising interconnects including multiple metal layers, wherein parts of said metal layers function as metal 10interconnect resistors; the resistive field structure provides improved electric field distribution in the GaN-based power semiconductor device, minimizes power dissipation in the OFF-state dissipation in the semiconductor device, enhances breakdown voltage and improves reliability of the power device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the resistor-transistor-logic circuit of Udrea/Leong/Jeon by forming a plurality of interconnects including a resistive element as taught by Marinella to have the resistor-transistor-logic circuit, further comprising multiple metal layers above said high-voltage HEMTs in said high-voltage device region, wherein parts of said metal layers function as metal 10interconnect resistors in order to improve electric field distribution in the GaN-based power semiconductor device, to minimize power dissipation in the OFF-state dissipation in the semiconductor device, to enhance breakdown voltage and reliability of the power device (Marinella, Col. 2, lines 24-42, Col. 6, lines 50-67; Col. 8, lines 39-67; Col. 9, lines 34-54).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891